As filed with the Securities and Exchange Commission on January 23, 2009 Registration No. 333- UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 F ORM S-3 REGISTRATION STATEMENTUNDERTHE SECURITIES ACT OF 1933 General Electric Capital Corporation (Exact name of registrant as specified in its charter) Delaware(State of incorporation) 13-1500700(IRS Employer Identification Number) 3135 Easton TurnpikeFairfield, Connecticut 06828(203) 373-2211(Address, including zip code, and telephone number, including area code,of registrants principal executive offices) David P. Russell, Esq.Senior Counsel and Assistant Secretary201 High Ridge RoadStamford, Connecticut 06927(203) 961-5079(Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Ronald O. Mueller, Esq.Andrew L. Fabens, Esq.Gibson, Dunn & Crutcher LLP200 Park AvenueNew York, New York 10166(212) 351-4000 Joseph A. Hall, Esq.Davis Polk & Wardwell450 Lexington AvenueNew York, New York 10017(212) 450-4000 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this Registration Statement as determined by market conditions. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. £ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. S If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is filed as a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. S If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer £
